DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed March 15, 2022 in response to the Office action dated December 20, 2021. 
Claims 1-25 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01
Claim Rejections - 35 USC § 112
In view of Applicant’s response, the 112 rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 11, 12, 14-17, 19, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rabii et. al. U.S. Patent Pub No. 2010/0281230 (hereinafter Rabii) in view of Kwon et. al. US Patent No. 2014/0164687 (hereinafter Kwon).
Regarding Claim 1, Rabii teaches a method comprising: detecting a reference to a first page in a storage system (Fig.4,5A, 5B; 5C;  Para36-37 "automatically relocate data between tiers of the multiple tiers of heterogeneous storage media during read transactions based on access characteristics of the data" read/write access corresponds to reference); and 
relocating, based on the determining, the first candidate block to a hot-block space in a buffer pool, resulting in a first hot block (Fig.4, 5A, B; Para36-37 "relocate frequently accessed (i.e., hot) data in smaller, lower-latency storage (such as flash devices or SSDs) and non-frequently accessed (i.e., cold) data in larger, higher-latency storage (such as SATA disks or HDDs)." Para47-48).  
However, Rabii fails to teach but Kwon teaches creating, based on the detecting, a first candidate block for the first page, wherein the first candidate block comprises a continuous series of pages that begins with the first page (Fig. 2A, 4; Para Abstract "The hot page decision unit classifies pages in each block into hot pages and cold pages based on a predetermined criterion" Para15-17, 51-55); monitoring subsequent references to pages within the first candidate block (Fig.2A, 3A, 4; Para15-16 "wherein the processor comprises a hot page decision unit and an address translation unit" Para50-51 "The hot page decision unit 230 classifies pages in each block into hot pages and cold pages based on a predetermined Criterion" hot page decision unit monitors page access frequency); 
determining, based on the monitoring, that the first candidate block meets a first set of hot-block requirements (Fig.2A, 3A, 4; Para17-21, 51-52"The predetermined criterion includes the update frequency of each page and/or at least one of the attributes (characteristics) of data to be written to the page" predetermined criterion corresponds to hot-block requirements);
Rabii and Kwon are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Rabii, and incorporating the detection method, as taught by Kwon.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize obvious method to detect hot block, as suggested by Kwon (Para10-15).
Regarding claim 2, the combination of Rabii and Kwon teaches all the limitations of the base claims as outlined above.
Further Rabii teaches moving, based on the detecting, the first page to an LRU space in the buffer pool; wherein the relocating comprises relocating the first page from the LRU space to the hot- block space (Fig.1, 5A, 5B, Para36-37 "relocate frequently accessed (i.e., hot) data in smaller, lower-latency storage (such as flash devices or SSDs) and non-frequently accessed (i.e., cold) data in larger, higher-latency storage (such as SATA disks or HDDs)." Para47-48 cold data in lower tier corresponds to LRU space).  
Regarding claim 3, the combination of Rabii and Kwon teaches all the limitations of the base claims as outlined above.
Further Kwon teaches wherein the first set of hot-block requirements comprises a requirement that 50% of the pages within the first candidate block be referenced (Fig.2A, 3A, 4; Para17-21, 51-52,55-56 "in which the number of updates is equal to or greater than 'X,' as hot pages").  
Regarding claim 6, the combination of Rabii and Kwon teaches all the limitations of the base claims as outlined above.
Further Kwon teaches further comprising: determining, after the relocating, that a first section of the first hot block is below a hot- block threshold; relocating, based on the determining that the first section of the first hot block is below the hot-block threshold, the first section to an LRU space in the buffer pool (Fig.2A, 3A, 4; Para17-21, 51-52,55-56 "also defines pages, in which the number of updates is less than 'X' as cold pages")
Regarding claim 7, the combination of Rabii and Kwon teaches all the limitations of the base claims as outlined above.
Further Kwon teaches wherein the first section of the hot block comprises the entire first hot block (Fig.2A, 3A, 4; Para17-21, 51-52, 55-56).  
Regarding claim 8, the combination of Rabii and Kwon teaches all the limitations of the base claims as outlined above.
Further Rabii teaches wherein the first section of the hot block comprises a non- complete portion of the first hot block, and wherein the method further comprises: relocating a second section of the first hot block to a lower tier of storage; retaining a third section of the first hot block in the hot-block space(Fig.4, 5A, B; Para36-37 "relocate frequently accessed (i.e., hot) data in smaller, lower-latency storage (such as flash devices or SSDs) and non-frequently accessed (i.e., cold) data in larger, higher-latency storage (such as SATA disks or HDDs)." Para47-48)
Regarding claim 9, the combination of Rabii and Kwon teaches all the limitations of the base claims as outlined above.
Further Rabii teaches wherein the first section of the hot block comprises a non- complete portion of the first hot block, and wherein the method further comprises relocating a second section of the first hot block to a lower tier of storage (Fig.4, 5A, B; Para36-37, 47-48 “Process 500B continues with relocating the block of data determined to be frequently and/or randomly accessed to a lower-latency tier of storage media (operation 513)”).  
Regarding claims 11, 12, 14-17, 19, 20, 22-24, the combination of Rabii and Kwon teaches these claims according to the reasoning set forth in claim 1, 2, 6-9.
Claims 4, 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rabii in view of Kwon as applied to claim 1 above, further in view of Cheng et. al. US Patent Pub No. 2013/0311698 (hereinafter Cheng).
Regarding claim 4, the combination of Rabii and Kwon teaches all the limitations of the base claims as outlined above.
However, the combination fails to clearly specify but Cheng teaches creating, based on the determining, a second candidate block for a series of pages adjacent to the first candidate block's location prior to the relocating; and determining that the second candidate block meets a second set of hot-block requirements, wherein the second set of hot-block requirements is relaxed as compared to the first set of hot-block requirements (Fig.1, 4, 5 Para23-25 "the controller 102 then determines whether there is any erase count of the target block greater than the hot threshold value (step 410)." Hot threshold corresponds to second threshold).
Rabii, Kwon, and Cheng are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Rabii and Kwon, and incorporating the second threshold, as taught by Cheng.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Cheng (Para4-6).
Regarding claim 5, the combination of Rabii, Kwon, and Cheng teaches all the limitations of the base claims as outlined above.
Further, Cheng teaches wherein the second set of hot-block requirements comprises a requirement that 50% of the first 50% of the pages within the second candidate block be referenced (Fig.1, 4, 5; Para25-26).
Regarding claims 13 and 21, the combination of Rabii, Kwon, and Cheng teaches these claims according to the reasoning set forth in claim 4.
Allowable Subject Matter
Claims 10, 18, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of :
“determining a destination for the first section, wherein the determining the destination for the first section comprises: calculating an average page-reference time for the first section; calculating a first relative proximity between the average page reference time and a highest reference time in an LRU list for the LRU space; calculating a second relative proximity between the average page reference time and a lowest reference time in an LRU list for the LRU space; and comparing the first relative proximity and the second relative proximity.”
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered and they are not persuasive.  
Applicant argued the combination of Rabii and Kwon fails to teach “creating, based on the detecting, a first candidate block for the first page, wherein the first candidate block comprises a continuous series of pages that begins with the first page.”  The Examiner respectfully disagrees.  Rabii teaches detecting chunks/hot blocks, where data is accessed i.e. referenced above a threshold number of times (Fig.4,5A, 5B; 5C;  Para36-37 "automatically relocate data between tiers of the multiple tiers of heterogeneous storage media during read transactions based on access characteristics of the data" read/write access corresponds to reference).  Kwon teaches a hot page decision unit, which decides which block (i.e. candidate block) is hot in response to detecting high access frequency and each block is a collection of continuous pages starting with first page(Fig.2A, 3A, 4; Para15-16 "wherein the processor comprises a hot page decision unit and an address translation unit" Para50-52 "The hot page decision unit 230 classifies pages in each block into hot pages and cold pages based on a predetermined Criterion" hot page decision unit monitors page access frequency).
Therefore, the combination of Rabii and Kwon teaches these claims.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-25 have received an action on the merits and are subject of a final action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135